PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Rohde et al. 
Application No. 16/861,916
Filed: April 29, 2020
For: HEATED FLASH-BOILING DOSER WITH INTEGRATED HELIX

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 8, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, April 26, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on July 27, 2021. A Notice of Abandonment was mailed on November 19, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of an amendment; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

It is noted that a terminal disclaimer has been filed in connection with the instant petition for revival. The terminal disclaimer filed June 8, 2022, has been accepted. Petitioner should note that under the provisions of 37 CFR 1.137(d), as this utility application was filed on or after June 8, 1995, no terminal disclaimer is required. Accordingly, if the petitioner wishes to withdraw the terminal disclaimer, prior to the issuance of the instant application as a patent, petitioner must follow the procedure outlined in MPEP §1490 (VIII)(A).
	
This application is being referred to Technology Center Art Unit 3746 for appropriate action in the normal course of business on the reply received June 8, 2022.




Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions